               Case 5:19-cv-00501 Document 1 Filed 05/10/19 Page 1 of 5



                              THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

 PEARSALL INN & SUITES                                       §
 D/B/A AARAV MANAGEMENT, Inc.                                §
                                                             §
          PLAINTIFF,                                         §
                                                             §
 VS.                                                         §     CIVIL ACTION NO. 5:19-cv-501
                                                             §
 GREAT AMERICAN INSURANCE                                    §
 COMPANY OF NEW YORK,                                        §
                                                             §
          DEFENDANT.                                         §

                      DEFENDANT GREAT AMERICAN INSURANCE
                    COMPANY OF NEW YORK’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant Great American Insurance Company of New

York (“GAIC” or “Defendant”) hereby removes the action styled and numbered Pearsall Inn &

Suites D/B/A Aarav Management, Inc. v. Great American Insurance Company of New York, Cause

No. 19-04-00118CVF, currently pending in the 218th Judicial District Court, Frio County, Texas,

to the United States District Court for the Western District of Texas, San Antonio Division. For

the reasons set forth below, removal of the state court action is proper under 28 U.S.C. §§ 1332,

1441, and 1446.

                                I.       THE STATE COURT ACTION
        1.       On April 5, 2019, Plaintiff Pearsall Inn & Suites d/b/a Aarav Management, Inc.

(“Plaintiff” or “Pearsall Inn”) filed its Original Petition in the 218th Judicial District Court, Frio

County, Texas, Cause No. 19-04-00118CVF. Plaintiff’s Original Petition is attached in Exhibit A

to this Notice of Removal.

        2.       This action concerns alleged non-payment or under-payment of property insurance

benefits from an insurance policy purchased from GAIC. The Plaintiff claims GAIC owes these


DEFENDANT PEARSALL INN & SUITES D/B/A AARAV MANAGEMENT, INC.’S NOTICE OF REMOVAL                  PAGE 1
4849-4062-1716v1
               Case 5:19-cv-00501 Document 1 Filed 05/10/19 Page 2 of 5



benefits because of loss sustained to Plaintiff’s insured property from a windstorm on or about

March 27 or 28, 2018.

        3.       Plaintiff’s Original Petition alleges causes of action against GAIC for breach of

contract, violations of the Texas Insurance Code and Deceptive Trade Practices Act, and breach

of the duty of good faith and fair dealing.

                       II.      GAIC’S NOTICE OF REMOVAL IS TIMELY
        4.       GAIC was served with the Original Petition and citation on April 11, 2019 by

delivery through CT Corporation System. The citation is attached in Exhibit A to this Notice of

Removal. Accordingly, GAIC files this Notice of Removal within the 30-day time period required

by 28 U.S.C. § 1446(b).

                                       III.     VENUE IS PROPER
        5.       Venue is proper in the United States District Court for the Western District of

Texas, San Antonio Division, under 28 U.S.C. §§ 124(d)(4) and 1441(a) because this district and

division embrace the place where the removed action has been pending.

                          IV.      BASIS FOR REMOVAL JURISDICTION
        6.       Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in a state court and the federal courts have original jurisdiction over the subject matter

pursuant to 28 U.S.C. § 1332. Specifically, removal is proper because there is now, and was at the

time this action was filed, complete diversity of citizenship between Plaintiff and GAIC, and the

amount in controversy exceeds $75,000 excluding interest and costs.

        7.       In Plaintiff’s Original Petition, Plaintiff states that it is a corporation organized and

operating under the laws of the State of Texas. Accordingly, Plaintiff is a citizen of Texas for

purposes of diversity of citizenship.

        8.       Great American was at the time this lawsuit was filed, and at the date of this Notice


DEFENDANT PEARSALL INN & SUITES D/B/A AARAV MANAGEMENT, INC.’S NOTICE OF REMOVAL                    PAGE 2
4849-4062-1716v1
               Case 5:19-cv-00501 Document 1 Filed 05/10/19 Page 3 of 5



remains, a New York corporation with its principal place of business in Cincinnati, Ohio. Thus,

Defendant is a citizen of the states of New York and Ohio for purposes of diversity of citizenship.

        9.       Accordingly, there is now, and was at the time this action was filed, complete

diversity of citizenship between Plaintiff and Defendant.

                                V.       AMOUNT IN CONTROVERSY
        10.      If it is facially apparent that Plaintiff’s claims exceed the jurisdictional amount,

GAIC’s burden is satisfied. 1

        11.      When removal is premised upon diversity jurisdiction and the parties dispute

whether the amount in controversy exceeds $75,000, courts must determine the amount in

controversy in light of “the claims in the state court petition as they existed at the time of

removal.” 2

        12.      Plaintiff’s Original Petition states that it seeks damages over $250,000 but not more

than $750,000. 3

        13.      Thus, Plaintiff’s claims exceed the jurisdictional minimum of $75,000.00. Because

there is complete diversity among the parties and the amount in controversy requirement is

satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a). Removal is therefore proper.

                                           VI.      CONCLUSION
        14.      For the reasons mentioned above, because there is complete diversity between the

parties and the amount in controversy exceeds $75,000.00, removal of this action is proper under

28 U.S.C. § 1332(a).



1
    Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).
2
    Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
3
    See Exhibit A at 8.



DEFENDANT PEARSALL INN & SUITES D/B/A AARAV MANAGEMENT, INC.’S NOTICE OF REMOVAL                PAGE 3
4849-4062-1716v1
               Case 5:19-cv-00501 Document 1 Filed 05/10/19 Page 4 of 5



        15.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

promptly filed with the clerk of the 218th Judicial District Court in Frio County, Texas.

        16.      Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice will be

given to all adverse parties promptly after the filing of this Notice.

        17.      All pleadings, orders, and other filings in the state court action are attached to this

notice as required by 28 U.S.C. § 1446(a).

        WHEREFORE, Defendant GAIC requests that this action be removed from the 218th

Judicial District Court in Frio County, Texas, to the United States District Court for the Western

District of Texas, San Antonio Division, and that this Court enter such further orders as may be

necessary and appropriate.




DEFENDANT PEARSALL INN & SUITES D/B/A AARAV MANAGEMENT, INC.’S NOTICE OF REMOVAL                  PAGE 4
4849-4062-1716v1
               Case 5:19-cv-00501 Document 1 Filed 05/10/19 Page 5 of 5



                                                              Respectfully submitted,

                                                              ZELLE LLP


                                                              By:       /s/ Todd M. Tippett
                                                                    Todd M. Tippett
                                                                    State Bar No. 2046977
                                                                    ttippett@zelle.com
                                                                    Michael P. O’Brien
                                                                    State Bar No. 24103418
                                                                    mobrien@zelle.com

                                                              901 Main Street, Suite 4000
                                                              Dallas, TX 75202
                                                              Telephone:    214-742-3000
                                                              Facsimile:    214-760-8994

                                                              ATTORNEYS FOR DEFENDANT


                                      CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of this Notice of Removal has been served
this 10th day of May 2019, by electronic filing as follows:

          Shaun W. Hodge
          State Bar No. 24052995
          THE HODGE LAW FIRM, PLLC
          Old Galveston Square Building
          2211 Strand, Suite 302
          Galveston, Texas 77550
          Telephone:     409-762-5000
          Facsimile:     409-763-2300
          Attorney for Plaintiff


                                                                      /s/ Todd M. Tippett
                                                                       Todd M. Tippett




DEFENDANT PEARSALL INN & SUITES D/B/A AARAV MANAGEMENT, INC.’S NOTICE OF REMOVAL              PAGE 5
4849-4062-1716v1
